DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/462,537 filed on August 31, 2021.  Currently claims 1-12 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

3.	Applicant is respectfully suggested to update related application information since USPTO records (as shown in Application Data Sheet) indicate that the instant application has several continuation applications. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6.	Claims 1-5 and 7-11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2015/0377720 A1 to Conner et al. (hereinafter “Conner”).
	Regarding claims 1 and 7, Conner discloses an RFID device (see abstract) wherein the device takes the physical form of a planar material (see figure 1) and base material is made of polymer material (see paragraph 0057); and the sheet material has a resistivity of 10 Ω/sq (see paragraph 0054).  The methods for the device is illustrated as shown in figure 20 and also in figures 15, and 16 (see paragraph 0056).   
	Regrading claims 2 and 8, the device includes an antenna (see paragraph 0013 and thereafter).
	Regarding claims 3 and 9, the device is comprised of components using conductive polymers (see paragraph 0050 and 0053).
	Regarding claims 4 and 10, the polymer material includes metal-based material (see paragraphs 0007 and 0045).
	Regarding claims 5 and 11, the circuitry of the device includes bonding pads (see paragraph 0056). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2015/0377720 A1 to Conner et al. in view of US 2011/0057846 A1 to Scattergood (hereinafter “Scattergood”).  
The teachings of Conner have been discussed above.  Conner, however, fails to specifically teach or fairly suggest that the polymer is defined by conductive paste applied onto a card or housing.  
Scattergood discloses a transponder card (see abstract and figures) comprising a transponder, antenna and other circuits (see abstract) and the card body uses conductive films that uses conductive silver paste (see paragraph 0008, 0013, and 0021). 
In view of Scattergood’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to use well-known conductive paste as part of the card body in order to provide strength and structure to the card body.  As discussed above, polymer of Conner also uses metallic material in the polymer.  Moreover, the polymer metallic polymer of Conner and conductive paste of Scattergood can be considered functionally equivalent material used in card body.  Using one in place of the other would not produce unexpected outcome.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
October 15, 2022